PAWELEC, A.J.,
Dissenting, May 28, 1980 — I agree that neither the Veterans Administration nor the Commonwealth has any further interest in these funds once the court is satisfied as to the existence and identity of heirs who are entitled to take under our intestate statutes. However, I do not believe that a distribution of these seven ñrst cousins once removed on the paternal side is proper under the present state of the law.
In Krepinevich Estate, 433 Pa. 78, 248 A. 2d 844 (1969), the Supreme Court specifically placed the burden on the wife claimant of proving the nonexistence or nonsurvival of other intestate heirs before she could receive the entire estate. This case has never been overruled. In the instant case there has been no proof as to the existence or nonexistence of the possible heirs on the maternal side.
Accordingly, I must dissent to the award of the estate to the seven first cousins once removed.
DECREE
And now, May 28, 1980, the exceptions of the United States and the Commonwealth of Pennsylvania are dismissed and the adjudication is confirmed absolutely.